internal_revenue_service number release date index number ---------------------- --------------------------------------- ---------------------------------------- ------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------ telephone number -------------------- refer reply to cc intl br1 plr-134998-05 date date legend company parent subsidiary country a state b date c date d date e date f amount g dear ---------------- ----------------------- ---------------------------------------------- ---------------------------------------------------------------------- --------------------- ------------ ------------------- ---------------------- ---------------------- ------------------ ------------------------------- this is in response to your letter dated date c as supplemented by letters dated date d and date e requesting a ruling on behalf of company under article limitation_on_benefits of the u s -netherlands income_tax treaty treaty that the term gross_income for purposes of the base erosion test in paragraph b includes u s -source dividends that are exempt from corporate_income_tax in the netherlands under a participation_exemption regime the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination company a netherlands holding_company is seeking the benefits of article dividends of the treaty with respect to dividends to be received from subsidiary a state b corporation and company’s u s subsidiary company is an indirect wholly plr-134998-05 owned subsidiary of parent a publicly traded country a company company represents that it will qualify for treaty benefits under the derivative_benefits_test contained in article of the treaty if the dividends to be received from subsidiary in the amount of amount g are included in gross_income for purposes of determining whether company satisfies the base erosion prong of that test in article b the issue arises because company’s shareholding in subsidiary qualifies for the participation_exemption regime in the netherlands under which dividends are exempt from corporate_income_tax company’s eligibility for the participation_exemption was confirmed in an advance transfer ruling settlement agreement between company and the netherlands tax authorities dated date f the derivative_benefits_test in article of the treaty generally entitles a resident of a contracting state to treaty benefits if the owner of the resident would have been entitled to the same benefit had the income in question flowed directly to that owner article provides as follows notwithstanding that a company that is a resident of a state may not be a qualified_person it shall be entitled to all the benefits of this convention otherwise accorded to residents of a state with respect to an item_of_income if it satisfies any other specified conditions for the obtaining of such benefits and a shares representing at least percent of the aggregate voting power and value and at least percent of any disproportionate class of shares of the company are owned directly or indirectly by seven or fewer persons who are equivalent beneficiaries and b less than percent of the company’s gross_income for the taxable_year in which the item_of_income arises is paid_or_accrued directly or indirectly to persons who are not equivalent beneficiaries in the form of payments that are deductible for the purposes of the taxes covered by this convention in the state of which the company is a resident but not including arm’s length payments in the ordinary course of business for services or tangible_property and payments in respect of financial obligations to a bank provided that where such a bank is not a resident of a state such payment is attributable to a permanent_establishment of that bank located in one of the states the term equivalent beneficiaries used in article is defined in article of the treaty and generally includes residents of each contracting state and residents of countries that are members of the european union or parties to the north american free trade agreement to qualify as an equivalent_beneficiary with respect plr-134998-05 to dividends interest royalties or branch_tax a resident of a third country must be entitled to a rate of withholding_tax under a treaty between the third country and the source country that is at least as low as the withholding_tax rate that would apply to such income under the treaty the memorandum of understanding mou that accompanied the date protocol amending article of the treaty defines the term gross_income for purposes of article paragraph xv of the mou provides it is understood that the term gross_income means the total revenues derived by a resident of a state from its principal operations less the direct costs of obtaining such revenues the treasury_department technical explanation of the protocol states that a company satisfies the base erosion test in article b if less than percent of its gross_income for the taxable_period is paid_or_accrued directly or indirectly to a person or persons who are not equivalent beneficiaries in the form of payments deductible for tax purposes in company’s state of residence this test is the same as the base erosion test in clause ii of subparagraph f of paragraph except that deductible payments made to equivalent beneficiaries rather than amounts paid to residents of a contracting state are not counted against a company for purposes of determining whether the company exceeded the percent limit the reference to subparagraph f of paragraph refers to an alternative safe_harbor under article known as ownership base erosion the technical explanation describes the base erosion test contained in article f ii as follows the base erosion prong of clause ii of subparagraph f is not satisfied with respect to a person if percent or more of the person’s gross_income for the taxable_year is paid_or_accrued to a person or persons who are not residents of either contracting state in the form of payments deductible for tax purposes in the payer’s state of residence for this purpose paragraph xv of the understanding states that the term gross_income means total revenues derived by a resident of a contracting state from its principal operations less the direct costs of obtaining such revenues in the case of the united_states the term gross_income has the same meaning as such term in sec_61 of the code and the regulations thereunder distributions are deductible payments however depreciation and amortization deductions which do not represent payments or accruals to to the extent they are deductible from the taxable base trust plr-134998-05 other persons are disregarded for this purpose deductible payments also do not include arm’s length payments in the ordinary course of business for services or tangible_property or with respect to financial obligations to banks that are residents of either contracting state or that have a permanent_establishment in either contracting state to which the payment is attributable the joint_committee on taxation explanation of the protocol contains an overview of netherlands tax law including a summary of the participation_exemption the companies income_tax act provides for a participation_exemption which is applicable to both domestic and foreign shareholdings corporate tax need not be paid on the profits generated by the participation the exemption allows for the avoidance of double_taxation when the profits of a subsidiary are distributed to its parent company a participation exists if the taxpayer holds at least five percent of the nominal paid-up capital of a company or holds less than five percent but ownership of the shares is necessary for the conduct of normal business or the acquisition of the shares serves a general interest all profits gained from shareholdings are exempt from taxation unless shares in a foreign_corporation are held as an investment or the foreign company in which the shares are held is not subject_to tax on its profits in the foreign_country a percent withholding_tax is imposed on dividends from corporations resident in the netherlands unless the participation_exemption applies dividends received from a qualifying subsidiary company are exempt from tax in the hands of the parent company similarly capital_gains realized on the disposition of shares of such a subsidiary company are exempt for purposes of article of the treaty paragraph xv of the mou sets forth the meaning of the term gross_income based on the representations made in this case we conclude that the dividends company expects to receive from subsidiary are part of the total revenues derived by company from its principal operations notwithstanding that the dividends are exempt from corporate_income_tax in the netherlands under a participation_exemption regime accordingly company should include the amount of the dividends in gross_income for purposes of applying the base erosion test under article b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-134998-05 letter is being sent to company’s representative in accordance with the power_of_attorney on file with this office a copy of this sincerely elizabeth u karzon chief branch office of associate chief_counsel international cc -------------------- --------------------------------- ------------------------------------------- ----------------------------------------
